04/05/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0432



                            No. DA 20-0432

IN THE MATTER OF:

V.K.B.,
           A Youth.

                                ORDER


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including May 10, 2021, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                      April 3 2021